Citation Nr: 0527177	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  03-31 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a fragment wound of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision, by the 
Newark, New Jersey, Regional Office (RO), which denied the 
veteran's claim for a rating in excess of 10 percent for 
residuals of fragment wound to the left knee.  The veteran 
perfected a timely appeal to that decision.  

On May 26, 2005, the veteran, accompanied by his 
representative, appeared and offered testimony at a hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of that hearing is also of record.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.  

2.  The veteran's left knee disorder is manifested by no more 
than noncompensable limitation in range of motion, objective 
evidence of pain, mild edema, and tenderness, and subjective 
complaints of locking.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of shell fragment wound to the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VA satisfied its duty to notify by means of a letter dated in 
November 2001 from the agency of original jurisdiction (AOJ) 
to the veteran that was issued prior to the initial AOJ 
decision.  That letter informed the veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  VA provided 
the veteran with medical examinations in August and September 
2004.  The available medical evidence is sufficient for an 
adequate determination of the veteran's claim.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  


II.  Factual background.

The service medical records indicate that the veteran 
suffered a fragment wound to the left knee joint in July 
1969; an arthrotomy was performed and subsequently the 
veteran developed marked atrophy of the left thigh.  He was 
subsequently seen for complaints of pain and weakness in the 
left knee.  On the occasion of his initial VA examination in 
October 1970, the veteran complained of sharp pains in the 
left knee.  On examination, there was an irregular 4 x 1" 
scar on the lateral aspects of the left knee joint, non-
adherent, which was asymptomatic.  There was some tenderness 
over the patella.  There was a little patella tap but there 
was also one in the right.  There was very moderate crepitus.  
The range of motion in the joint was stable.  There was 
absolutely no muscle atrophy above or below the left knee 
wound.  The pertinent diagnosis was residuals of shell 
fragment wound on the left knee.  

Based upon the above clinical findings, the RO, in a rating 
action of November 1970, granted service connection for 
residuals of fragment wound of the left knee joint; a 0 
percent rating was assigned, effective August 20, 1970.  

VA outpatient treatment reports, dated in February 1975, 
indicate that the veteran was seen for complaints of pain in 
the left knee with bending; he indicated that the pain 
interfered with his job.  The veteran also complained of 
swelling in the left knee; he also complained of giving way, 
locking and popping in the left knee.  The impression was 
pain in the left knee of uncertain etiology.  

By a rating action in February 1976, the RO increased the 
evaluation for the left knee from 0 percent to 10 percent, 
effective February 5, 1975.  The effective date for the 
assignment of the 10 percent rating was changed to September 
10, 1974 in a subsequent rating decision in April 1976.  

Medical evidence of record, dated from February 1977 through 
October 1998, show that the veteran received clinical 
evaluation and treatment for complaints of pain and 
occasional swelling in the left knee.  Report of a VA 
examination, conducted in February 1977, reflects a diagnosis 
of residual of shrapnel wound in the left knee with evidence 
of lateral arthrotomy, regionally symptomatic without loss of 
range of mobility or evidence of impairment of gait.  During 
a VA examination in August 1998, it was noted that the 
veteran had a full painless range of motion.  He had mild 
medial and lateral joint line tenderness.  X-ray study of the 
left knee was negative.  The pertinent diagnoses were status 
post shrapnel injury to the left knee; and internal 
derangement of the left knee.  

The veteran's claim for an increased rating was received in 
October 2001.  Submitted in support of his claim were VA 
progress notes, dated from August 1998 through June 1999, 
which show that he received treatment for complaints of pain 
in the left knee.  

On the occasion of a VA examination in December 2001, the 
veteran complained of pain in the left knee on walking and 
ascending steps; he noted that the pain had become 
progressively more frequent and more severe.  The veteran 
indicated that the pain occurred at least once a week, and 
lasted up to three days.  He noted that on a scale of 1 to 
10, the pain may be as severe as 9.  He also complained of 
occasional locking.  On examination, it was noted that the 
veteran walked with a limp.  He was able to walk tiptoe and 
on his heels.  He was able to do a very deep knee bend 
without difficulty.  There was no thigh atrophy.  There was 
no effusion, tenderness, limitation of motion or instability 
of the left knee.  Range of motion in both knees was from 0 
degrees to 125 degrees.  There was no crepitus on left knee 
motion.  The veteran did complain of pain in the left knee 
when supine, and the left knee was near the limit of flexion.  

The veteran was afforded another VA examination in December 
2002, at which time he complained of pain in the left knee on 
bending and swelling; he also complained of locking of the 
left knee.  The veteran indicated that he was able to walk 
one flight of stairs with mild pain.  He denied any flare-
ups.  The veteran indicated that he occasionally used a left 
knee brace.  The veteran stated that he was a mail sorter in 
the post office; he was able to walk one to two blocks.  He 
also indicated that he was able to stand two to three hours, 
and sit down for 45 minutes.  He was able to squat five times 
fully during the examination.  There was pain in the left 
knee at the end of 130 degrees of flexion.  He had a limited 
range of motion.  The veteran did not show any additional 
pain, fatigue, weakness or lack of endurance.  He had 
objective evidence of painful motion.  There was mild edema.  
There was no effusion, instability, weakness, or redness.  
There was tenderness on the lateral aspect of the left knee.  
His gait was stable.  Again, range of motion in the left knee 
was from 0 degrees to 130 degrees.  Lachman's and McMurray's 
test were negative.  X-ray of the left knee was reportedly 
negative.  The pertinent diagnoses were shrapnel wound, left 
knee; status post exploration of the left knee; and residual 
mild post-traumatic changes of the left knee such as 
synovitis.  

Received in November 2003 were VA progress notes, dated from 
September 2000 through December 2002, which show that the 
veteran received ongoing clinical evaluation and treatment 
for several disabilities, including complaints of chronic 
left knee pain.  

At his personal hearing in May 2005, the veteran indicated 
that it had become more difficult to get around.  He 
indicated that the knee gives way more frequently; he stated 
that he tried wearing a brace on that knee; however, it was 
too uncomfortable.  


III.  Legal analysis.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2004).  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Unlisted disabilities, such as here, may be rated by 
analogy to a closely related disease in which not only the 
functions affected but also the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2004); see also Lendenmann v. Principi, 3. Vet. App. 
345 (1992).  

In DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that criteria which provide a rating on the basis of 
loss of range of motion require consideration of 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional disability caused by 
functional losses, such as pain, weakened movement, excess 
fatigability, or incoordination, should be noted in terms 
consistent with applicable rating criteria.  

Previously, the veteran's left knee disability was rated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  It is currently rated as 10 percent disabling, under 
38 C.F.R. § 4.71a, Diagnostic Code 5260, for limitation of 
flexion of the leg.  

Under Diagnostic Code 5257, for impairment of the knee, 
involving recurrent subluxation or lateral instability, a 
maximum 30 percent rating is assigned for severe impairment, 
a 20 percent rating for moderate impairment, and a 10 percent 
rating for slight impairment.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).  

Under Diagnostic Code 5260, for limitation of leg flexion, a 
maximum 30 percent rating is warranted for limitation of leg 
flexion when it is limited to 15 degrees; a 20 percent rating 
is warranted when it is limited to 30 degrees; and a 10 
percent rating is warranted when it is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  A 
noncompensable rating is warranted when leg extension is 
limited to 5 degrees, a 10 percent rating is warranted when 
it is limited to 10 degrees; and a 20 percent rating is 
warranted when it is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2004).  Standard range of 
motion of a knee is from 0 degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II (2004).  If 
the evidence shows compensable limitation of both flexion and 
extension, two separate disability ratings may be assigned.  
VAOPGCPREC 9-2004.  

The Board acknowledges that the veteran's complaints of 
occasional giving way (instability) and that he occasionally 
wears a knee brace.  However, the clinical findings do not 
support a rating in excess of 10 percent under the above 
cited codes.  Significantly, during the December 2001 VA 
examination, the veteran walked without a limp.  He was able 
to do very deep knee bends without difficulty.  The examiner 
noted that there was no limitation of motion or instability 
of the left knee.  More recently, in December 2002, while the 
veteran complained of locking and pain in the left knee, he 
was able to squat five times fully.  He also reported that he 
was able to stand two to three hours as a mail sorter in the 
post office.  The examiner further noted that the veteran did 
have some pain in the left knee with motion, and he had 
tenderness.  However, there was no instability or weakness in 
the left knee.  Lachman' s and McMurray' s tests were both 
negative.  It is also noteworthy that the veteran reported no 
flare-ups.  

Based on the lack of objective findings of instability or 
subluxation on examination or in outpatient treatment 
records, the Board agrees that a rating under Diagnostic Code 
5257 is not warranted.  Moreover, the evidence of records 
fails to reveal limitation of motion sufficient to warrant a 
compensable rating under either Diagnostic Code 5260 or 5261.  
Considering DeLuca and 38 C.F.R. §§ 4.40, 4.45 and 4.59, and 
there is objective evidence of pain, the Board finds that a 
10 percent rating and no more is warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257.  A higher rating is not 
available under Diagnostic Codes 5256 or 5262, since the 
veteran has not been shown to have ankylosis of the left knee 
or malunion of the left tibia and fibula.  Consequently, the 
Board concludes that the preponderance of the evidence is 
against a rating in excess of 10 percent for the veteran's 
left knee disability.  

The Board is cognizant of the potential for two separate 
ratings for the veteran's left knee disability if it is rated 
under Diagnostic Code 5257, which includes subluxation or 
lateral instability, and Diagnostic Codes 5003-5010, for 
arthritis.  However, as noted above, there is no objective 
medical evidence of instability or subluxation to warrant a 
disability rating in excess of 10 percent under Diagnostic 
Code 5257.  Further, there is no evidence of arthritis in the 
left knee.  

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected left knee disability 
standing alone presents an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2004); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, no medical 
evidence has been presented showing factors not already 
contemplated by the rating criteria, such as frequent periods 
of hospitalization or incapacitating episodes, due solely to 
the veteran's service-connected left knee disability, as to 
render impractical the application of the regular schedular 
standards.  The regular schedular standards and the rating 
currently assigned, adequately compensate the veteran for any 
adverse impact caused by his service-connected left knee 
disability.  In light of the foregoing, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.  


ORDER

A rating in excess of 10 percent for residuals of a fragment 
wound to the left knee is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


